TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00262-CR


Kwan Hung Ng, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. D-1-DC-08-301833, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING


O R D E R
PER CURIAM
		Mr. Alexander Calhoun and Mr. Richard Collins have filed an appearance of counsel
representing that they have been retained to represent appellant on appeal.  Concurrently, appellant's
court-appointed counsel, Mr. John G. Jasuta, has filed a motion to withdraw as counsel. 
		Mr. Alexander Calhoun is hereby designated appellant's lead counsel.  See Tex. R.
App. P. 6.1.  Mr. Jasuta's motion to withdraw is dismissed.  Counsel is instructed to refile his
motion in the district court.  At its discretion, the district court may permit the withdrawal of
appointed counsel.
		It is ordered October 14, 2010. 

Before Chief Justice Jones, Justices Puryear and Pemberton
Do Not Publish